EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement”) is made as of the 4th day of February,
2013, between Body Central Corp. (the “Company”), and Brian P. Woolf (the
“Executive”).

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on February 5, 2013 (the “Commencement
Date”) on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.             Employment.

 

(a)           Term.  The Company hereby employs the Executive, and the Executive
hereby accepts such employment, for an initial term commencing as of the
Commencement Date and continuing for a five (5) year period (the “Initial
Term”), unless sooner terminated in accordance with the provisions of Section 3;
with such employment to automatically continue following the Initial Term for
successive additional one-year periods  in accordance with the terms of this
Agreement (subject to termination as aforesaid) (each a “Renewal Term”) unless
either party notifies the other party in writing of its intention not to renew
this Agreement at least sixty (60) days prior to the expiration of the Initial
Term or any Renewal Term (such period of employment during Initial Term,
together with any such Renewal Term, shall hereinafter be referred to as the
“Term”).

 

(b)           Position and Duties.  During the Term, the Executive shall serve
as the Chief Executive Officer of the Company, and shall have responsibilities
and duties consistent with such position and such additional lawful duties as
may from time to time be prescribed by the Board of Directors of the Company
(the “Board”) or its designees, provided that such duties are consistent with
the level of the Executive’s position or other positions that the Executive may
hold from time to time.  In addition, subject to Section 3(h) below, (i) as of
the Commencement Date, the Executive shall be appointed as a member of the Board
and (ii) during the Term, the Company shall nominate the Executive for election
as a member of the Board at any annual meeting of stockholders at which the
Executive’s Board seat is subject to stockholder vote.  The Executive shall
devote the Executive’s full working time and efforts to the business and affairs
of the Company.  Notwithstanding the foregoing, the Executive may serve on up to
one other board of directors with the written approval of the Board, or engage
in religious, charitable or other community or personal investment activities as
long as such services and activities are disclosed to the Board and do not
materially interfere with the Executive’s performance of the Executive’s duties,
responsibilities and obligations to the Company under this Agreement or
otherwise.

 

2.             Compensation and Related Matters.

 

(a)           Base Salary.  During the Term, the Executive’s initial base salary
shall be based on an annual rate of Seven Hundred Fifty Thousand dollars
($750,000).  The Executive’s

 

--------------------------------------------------------------------------------


 

base salary rate shall be considered annually by the Compensation Committee of
the Board (the “Compensation Committee”), but not reduced (except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company).  The annual base salary rate in effect at any given time is referred
to herein as “Base Salary.”  The Base Salary shall be payable in a manner that
is consistent with the Company’s usual payroll practices for senior executives.

 

(b)           Discretionary Bonus.  During the Term, the Executive shall be
eligible to receive discretionary bonuses as determined by the Compensation
Committee from time to time in its sole discretion (“Discretionary Bonuses”). 
Discretionary Bonuses (if any) shall be payable at the same time bonuses are
payable to the Company’s senior executives generally in accordance with the
Company’s policies with respect thereto in effect from time to time.  The
Executive’s target Discretionary Bonus shall be equal to 100% of Base Salary and
shall be based on the performance of the Company and the Executive based upon
goals set by the Compensation Committee after consultation with the Executive;
provided that such target shall not limit the discretion of the Compensation
Committee.  In no case shall the Executive’s Discretionary Bonus pertaining to a
given fiscal year exceed 200% of the Executive’s Base Salary.  Notwithstanding
the foregoing, the Executive’s Discretionary Bonus with respect to the 2013
fiscal year (if any) shall be pro-rated based on the length of employment during
such fiscal year.  To be eligible to receive a Discretionary Bonus for a given
year, the Executive must be employed by the Company on the day such
Discretionary Bonus for such year is paid (the “Discretionary Bonus Vesting
Date”).  Except as otherwise provided below, the Executive shall not be deemed
to have earned or be entitled to (and shall not receive) any Discretionary Bonus
for a given year or any pro-rata portion of any Discretionary Bonus for a given
year if the Executive’s employment terminates for any reason (whether by the
Company or the Executive) prior to the Discretionary Bonus Vesting Date.

 

(c)           Stock Options and Restricted Stock.

 

(i)            On the Commencement Date, the Executive shall be granted
(i) non-qualified options to purchase 300,000 shares of the Company’s Common
Stock, subject to the terms and conditions set forth in the Body Central Corp.
Amended and Restated 2006 Equity Incentive Plan (the “Option Plan”) and a
Non-Qualified Stock Option Agreement to be entered into between the Executive
and the Company, which stock option shall vest over four years, with 25% vesting
on the first anniversary of the Commencement Date and the balance vesting in
twelve equal quarterly installments thereafter, subject to the Executive’s
continued employment with the Company through such date and (ii) a restricted
stock award of 150,000 shares of the Company’s Common Stock, subject to the
terms and conditions set forth in the Option Plan and a Restricted Stock
Agreement to be entered into between the Executive and the Company, which
restricted stock award shall vest in four equal annual installments on each of
the first four anniversaries of the Commencement Date, subject to the
Executive’s continued employment with the Company through such date; provided,
however, in the sole discretion of the Board, all or a portion of such awards
may be made pursuant to the inducement grant exception set forth in NASDAQ
Listing Rule 5635(c)(4).

 

2

--------------------------------------------------------------------------------


 

(ii)           In addition to the foregoing, commencing in 2014, the Executive
shall also be eligible to receive an annual long-term grant, such grant
generally to be comprised of 2/3 of such value (as determined based on the
Black-Scholes model) being in the form of options to purchase the Company’s
common stock and 1/3 of such value being in the form of the Company’s restricted
stock, in each case pursuant to and subject to the terms and conditions set
forth in the Option Plan and the relevant award agreement.

 

(d)           Vacation, Holidays and Sick Leave.  During the Term, the Executive
shall be eligible to accrue up to four (4) weeks paid vacation in each year,
which shall accrue ratably. In other respects, the Company’s vacation policies
shall apply to vacations.  The Executive shall also be eligible for paid
holidays and personal or sick leave in accordance with the Company’s policies
and procedures pertaining to the same as in effect from time to time for senior
executives.  Vacations may be taken at the Executive’s discretion at such time
or times as are not inconsistent with the reasonable business needs of the
Company and do not interfere with the performance of the Executive’s duties to
the Company.

 

(e)           Expenses.  The Executive shall be entitled to receive
reimbursement for all reasonable business expenses incurred by the Executive
during the Term in performing services hereunder, in accordance with the
policies and procedures then in effect and established by the Company for its
senior executive officers.  In addition, the Company agrees to pay the
Executive’s counsel the legal fees and reasonable expenses incurred by the
Executive negotiating the terms of this Agreement (not to exceed $5,000 in the
aggregate).

 

(f)            Automobile Allowance.  During the Term, the Company shall pay the
Executive an automobile allowance of One Thousand dollars ($1,000) per month.

 

(g)           Housing Allowance.  It is expected that the Executive shall
provide services primarily at the Company’s corporate headquarters in
Jacksonville, Florida.  The Executive shall receive reimbursement for reasonable
expenses (not to exceed $30,000 in the aggregate) incurred by the Executive
during 2013 with respect to out-of-pocket expenses incurred by the Executive
relating to moving expenses, temporary living expenses in the Jacksonville,
Florida area and/or closing costs (legal, title search, mortgage points, etc.)
for any permanent residence purchased in the Jacksonville, Florida area.  The
Executive shall submit any request for reimbursement within 60 days of incurring
the expense, and the Company shall reimburse the Executive within 60 days
following receipt of such request.

 

(h)           Other Benefits.  During the Term, the Executive shall be entitled
to participate in or receive benefits under all of the Company’s Employee
Benefit Plans as the Company may adopt or maintain from time to time generally
or for all or most of its senior executives.  As used herein, the term “Employee
Benefit Plan” means any pension and retirement plan; supplemental pension,
retirement and deferred compensation plan; savings and profit-sharing plan;
stock ownership plan; stock purchase plan; stock option plan; life insurance
plan; medical insurance plan; dental insurance plan; disability plan; and health
and accident plan or arrangement as may be established or maintained by the
Company generally for employees of the same status within the hierarchy of the
Company, any of which may be changed or eliminated by the Company (subject to
the applicable plan, arrangement or law).  Such participation shall be subject
to the terms, conditions and overall administration of such plan or

 

3

--------------------------------------------------------------------------------


 

arrangement.  Any payments or benefits payable to the Executive under a plan or
arrangement referred to in this Section 2(g) in respect of any calendar year
during which the Executive is employed by the Company for less than the whole of
such year shall, unless otherwise provided in the applicable plan or
arrangement, be prorated in accordance with the number of days in such calendar
year during which the Executive is so employed.  Should any such payments or
benefits accrue on a fiscal (rather than calendar) year, then the proration in
the preceding sentence shall be on the basis of a fiscal year rather than
calendar year.  Nothing contained in this Agreement shall be construed to create
any obligation on the part of the Company to establish or maintain the
effectiveness of any such or particular plan, program or benefit which may be in
effect from time to time.

 

3.             Termination.  During the Term, the Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)           Death.  The Executive’s employment hereunder shall terminate upon
the Executive’s death.

 

(b)           Disability.  The Company may terminate the Executive’s employment
if the Executive is disabled and unable to perform the essential functions of
the Executive’s then existing position or positions under this Agreement with or
without reasonable accommodation for a period of 180 days (which need not be
consecutive) in any 12-month period or 90 consecutive days.  If any question
shall arise as to whether during any period the Executive is disabled so as to
be unable to perform the essential functions of the Executive’s then existing
position or positions with or without reasonable accommodation, the Executive
may, and at the request of the Company shall, submit to the Company a
certification in reasonable detail by a physician selected by the Company to
whom the Executive or the Executive’s guardian has no reasonable objection as to
whether the Executive is so disabled or how long such disability is expected to
continue, and such certification shall for the purposes of this Agreement be
conclusive of the issue.  The Executive shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and the Executive shall fail to submit such certification,
the Company’s determination of such issue shall be binding on the Executive. 
Nothing in this Section 3(b) shall be construed to waive the Executive’s rights,
if any, under existing law including, without limitation, the Family and Medical
Leave Act of 1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities
Act, 42 U.S.C. §12101 et seq.

 

(c)           Termination by Company for Cause.  The Company may terminate the
Executive’s employment hereunder at any time for Cause.  For purposes of this
Agreement, “Cause” shall mean:  (i) conduct by or at the direction of the
Executive constituting a material act of misconduct in connection with the
performance of the Executive’s duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of, or a
plea of guilty or nolo contendere to, (A) any felony, or (B) a misdemeanor
involving moral turpitude, deceit, dishonesty or fraud; (iii) any conduct by or
at the direction of the Executive constituting a breach of the Executive’s duty
of loyalty or fiduciary duty owing to the Company or any of its subsidiaries or
affiliates; (iv) any conduct by or at the direction of the Executive that would

 

4

--------------------------------------------------------------------------------


 

reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries or affiliates if the Executive were retained
in the Executive’s position; (v) continued non-performance by the Executive of
the Executive’s duties or responsibilities hereunder (other than by reason of
the Executive’s physical or mental illness, incapacity or disability) which has
continued for more than 30 days following written notice of such non-performance
from the Board; (vi) a material breach by the Executive of this Agreement
(including, without limitation, any breach of any of the provisions contained in
Section 6 of this Agreement) or of any other agreement between the Executive (on
the one hand) and the Company or any of its subsidiaries or affiliates (on the
other hand); (vii) a material violation by the Executive of any of the Company’s
written employment policies; (viii) the Executive’s failure to cooperate with a
bona fide internal investigation or an investigation by regulatory or law
enforcement authorities, after being instructed by the Company to cooperate, or
the willful destruction or failure to preserve documents or other materials
known to be relevant to such investigation or the inducement of others to fail
to cooperate or to produce documents or other materials in connection with such
investigation; or (ix) termination by the Executive of the Executive’s
employment without Good Reason on fewer than thirty (30) days’ advance written
notice.

 

(d)           Termination by the Company Without Cause.  The Company may
terminate the Executive’s employment hereunder at any time without Cause.  Any
termination by the Company of the Executive’s employment under this Agreement
that does not constitute a termination by the Company for Cause under
Section 3(c) and does not result from the death or disability of the Executive
under Section 3(a) or (b) or from an Accelerated Resignation (as defined below
in Section 3(g)) shall be deemed a termination without Cause.

 

(e)           Termination by the Executive.  The Executive may terminate the
Executive’s employment hereunder at any time for any reason, including but not
limited to Good Reason, subject to applicable notice periods and requirements. 
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the Good Reason Process (hereinafter defined) following the
occurrence of any of the following events:  (i) a material diminution in the
Executive’s responsibilities, authority or duties; (ii) a material diminution in
the Executive’s Base Salary except for across-the-board salary reductions based
on the Company’s financial performance similarly affecting all or substantially
all senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company (each a “Good Reason
Condition”).  “Good Reason Process” shall mean that (i) the Executive reasonably
determines in good faith that a Good Reason Condition has occurred; (ii) the
Executive notifies the Company in writing of the first occurrence of the Good
Reason Condition within 90 days of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the Good Reason Condition; (iv) notwithstanding such efforts, the Good
Reason Condition continues to exist; and (v) the Executive terminates the
Executive’s employment within 30 days after the end of the Cure Period.  If the
Company cures the Good Reason Condition during the Cure Period, Good Reason
shall be deemed not to have occurred.

 

(f)            Notice of Termination.  Except for termination as specified in
Section 3(a), any termination of the Executive’s employment by the Company or
any such termination

 

5

--------------------------------------------------------------------------------


 

by the Executive shall be communicated by written Notice of Termination to the
other party hereto.  For purposes of this Agreement, a “Notice of Termination”
shall mean a notice which shall indicate the specific termination provision in
this Agreement relied upon.

 

(g)           Date of Termination.  “Date of Termination” shall mean:  (i) if
the Executive’s employment is terminated on account of the Executive’s death
under Section 3(a), the date of the Executive’s death; (ii) if the Executive’s
employment is terminated on account of the Executive’s disability under
Section 3(b), by the Company for Cause under Section 3(c), or by the Company
without Cause under Section 3(d), the date on which Notice of Termination is
given; (iii) if the Executive’s employment is terminated by the Executive under
Section 3(e) without Good Reason, 30 days after the date on which a Notice of
Termination is given, and (iv) if the Executive’s employment is terminated by
the Executive under Section 3(e) with Good Reason, the date on which a Notice of
Termination is given after the end of the Cure Period.  Notwithstanding the
foregoing, in the event that the Executive gives a Notice of Termination to the
Company, the Company may unilaterally accelerate the Date of Termination to any
earlier effective date (an “Accelerated Resignation”) and such Accelerated
Resignation shall not result in or be treated as a termination by the Company
for purposes of this Agreement.

 

(h)           Resignation on Termination.  On the Date of Termination, the
Executive shall resign from all positions with the Company and its
subsidiaries.  In addition, if the Executive is then serving as a member of the
Board or the Board of Directors of a subsidiary, the Executive shall tender his
resignation from such directorship(s) on the Date of Termination.

 

4.             Compensation Upon Termination.

 

(a)           Termination Generally.  If the Executive’s employment with the
Company is terminated for any reason, the Company shall pay or provide to the
Executive (or to the Executive’s authorized representative or estate) (i) any
Base Salary earned through the Date of Termination; (ii) unpaid expense
reimbursements (subject to, and in accordance with, Section 2(e) of this
Agreement) and any accrued but unused vacation; (iii) any vested benefits the
Executive may have or welfare benefits that may be due or convertible, under any
Employee Benefit Plan through the Date of Termination, which benefits shall be
paid and/or provided in accordance with the terms of such Employee Benefit Plan
(collectively, the “Accrued Benefits”); and (iv) in the case of death or
disability under Section 3(b), a Pro-Rata Bonus payable by March 15 of the year
following the year in which the Date of Termination occurs.  For purposes of
this Agreement, “Pro-Rata Bonus” shall mean an amount equal to the product of: 
(i) the Discretionary Bonus that would have been payable to the Executive were
he to remain employed by the Company through the last day of the fiscal year in
which the Date of Termination occurred, based on the actual performance of the
Company for such fiscal year; and (ii) a fraction, the numerator of which is the
number of days that the Executive was employed by the Company during the fiscal
year in which the Date of Termination occurred and the denominator of which is
365.

 

(b)           Termination by the Company Without Cause or by the Executive with
Good Reason.  During the Term, if the Executive’s employment is terminated by
the Company without Cause as provided in Section 3(d), or the Executive
terminates the Executive’s employment for Good Reason as provided in
Section 3(e), then the Company shall pay the

 

6

--------------------------------------------------------------------------------


 

Executive the Executive’s Accrued Benefit.  In addition, subject to the
Executive signing a general release of claims in favor of the Company and
related persons and entities in substantially the form attached to this
Agreement as Exhibit A, with only such changes as the Company’s counsel advises
are required by applicable laws or regulation (the “Release”) and the expiration
of the seven-day revocation period for the Release, (i) the Company shall pay
the Executive severance of one (1) year’s Base Salary at the rate of in effect
on the Date of Termination, (ii) if the Date of Termination occurs on or after
the date the Board determines the amount of a Discretionary Bonus payable with
respect to a preceding fiscal year but prior to the payment thereof, the Company
shall pay to the Executive such Discretionary Bonus, and (iii) if the Executive
was participating in the Company’s group health plan immediately prior to the
Date of Termination and elects COBRA health continuation, then the Company shall
pay to the Executive a monthly cash payment for 12 months or the Executive’s
COBRA health continuation period, whichever ends earlier, in an amount equal to
the monthly employer contribution that the Company would have made to provide
health insurance to the Executive if the Executive had remained employed by the
Company (collectively, the “Severance Amount”).  The Severance Amount shall be
paid out in substantially equal installments in accordance with the Company’s
payroll practices and schedule over 12 months, beginning on the first payroll
date that occurs after the 30th day after the Date of Termination.  Solely for
purposes of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), each installment payment is considered a separate payment. 
Notwithstanding the foregoing, if the Executive breaches any of the provisions
contained in Sections 6-11 of this Agreement, all payments of the Severance
Amount shall immediately cease.

 

(c)           Change of Control.  The provisions of this Section 4(c) shall
apply in lieu of, and expressly supersede, the provisions of
Section 4(b) regarding severance pay and benefits upon a termination of
employment, if such termination of employment occurs within 12 months after the
occurrence of the first event constituting a Change of Control.  These
provisions shall terminate and be of no further force or effect beginning 12
months after the occurrence of a Change of Control. During the Term, if within
12 months following a Change of Control, the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d), or the
Executive terminates the Executive’s employment for Good Reason as provided in
Section 3(e), then the Company shall pay the Executive the Executive’s Accrued
Benefit.  In addition, subject to the Executive signing the Release and the
expiration of the seven-day revocation period for the Release, the Company shall
pay the Executive severance equal to two times the sum of (i) the Executive’s
Base Salary at the rate in effect on the Date of Termination and (ii) the
average of the Executive’s Discretionary Bonus under Section 2(b) received by
the Executive for the two immediately preceding fiscal years (or one if the
Executive has not been employed for two such years).  Such amount shall be paid
in a lump sum on the first payroll date that occurs after the 30th day after the
Date of Termination.  For purposes of this Agreement, a “Change of Control”
shall mean the occurrence of any of the following events (to the extent such
event constitutes a “change in control” for purposes Section 409A of the Code):
(a) any person or group of persons (within the meaning of Section 13(d)(3) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) directly
or indirectly acquires, including but not limited to by means of a merger or
consolidation, beneficial ownership (determined pursuant to Rule 13d-3
promulgated under the Exchange Act) of securities possessing more than 50% of
the total combined voting power of the Company’s outstanding securities unless
pursuant to a tender or exchange offer made directly to the Company’s
stockholders that the Board recommends such

 

7

--------------------------------------------------------------------------------


 

stockholders accept, other than (i) the Company or any corporation, partnership,
limited liability company, business trust or other person or entity controlling,
controlled by or under common control with the Company (an “Affiliate”), (ii) an
employee benefit plan of the Company or any of its Affiliates, (iii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any of its Affiliates, or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities, (b) over a period of
thirty-six (36) consecutive months or less, there is a change in the composition
of the Board such that a majority of the Board members (rounded up to the next
whole number, if a fraction) ceases, by reason of one or more proxy contests for
the election of Board members, to be composed of individuals who either (i) have
been Board members continuously since the beginning of that period, or (ii) have
been elected or nominated for election as Board members during such period by at
least a majority of the Board members described in the preceding clause (i) who
were still in office at the time that election or nomination was approved by the
Board, or (c) a sale, transfer or other disposition of all or substantially all
of the Company’s assets to one or more other persons in a single transaction or
series of related transactions (other than to an Affiliate of the Company).

 

(d)           Possible Cut-back.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that receipt of all
payments or distributions from Company, or its Affiliates, to the Executive in
the nature of compensation, whether paid or payable pursuant to this Agreement
or otherwise, would subject the Executive to the excise tax under Section 4999
of the Code, the amount of “parachute payments” (within the meaning of
Section 280G of the Code) paid or payable pursuant to this Agreement (the
“Agreement Payments”) shall be reduced to the greatest amount of Agreement
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code (the “Reduced Amount”) but only if it is
determined that the Executive would be better-off, on a net after-tax basis, if
the Agreement Payments were reduced to the Reduced Amount.  All determinations
required to be made under this subsection (f) shall be made by an independent
accounting firm (the “Accounting Firm”), and all fees and expenses of the
Accounting Firm shall be borne solely by the Company.  The Accounting Firm shall
provided detailed supporting calculations to both the Company and the Executive,
and absent manifest error, shall be binding upon both parties.

 

(e)           Expiration/Non-Renewal of the Agreement by the Company.  For the
avoidance of doubt, a non-renewal of this Agreement by the Company (in
accordance with Section 1(a) above) will not constitute a termination of
employment by the Company without Cause and the Executive acknowledges that the
severance provisions of Section 4(b) will not apply.

 

5.             Section 409A.

 

(a)           Anything in this Agreement to the contrary notwithstanding, if at
the time of the Executive’s separation from service within the meaning of
Section 409A of the Code, the Company determines that the Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code,
then to the extent any payment or benefit that the Executive becomes entitled to
under this Agreement on account of the Executive’s separation from service would
be considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section

 

8

--------------------------------------------------------------------------------


 

409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such benefit
shall not be provided until the date that is the earlier of (A) six months and
one day after the Executive’s separation from service, or (B) the Executive’s
death.  If any such delayed cash payment is otherwise payable on an installment
basis, the first payment shall include a catch-up payment covering amounts that
would otherwise have been paid during the six-month period but for the
application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)           All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year.  Such right to reimbursement or
in-kind benefits is not subject to liquidation or exchange for another benefit.

 

(c)           To the extent that any payment or benefit described in this
Agreement constitutes “non-qualified deferred compensation” under Section 409A
of the Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

 

(d)           The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  To the extent that any provision of
this Agreement is ambiguous as to its compliance with Section 409A of the Code,
the provision shall be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  The parties agree that this Agreement may
be amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

 

(e)           The Company makes no representation or warranty and shall have no
liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to
Section 409A of the Code but do not satisfy an exemption from, or the conditions
of, such Section.

 

6.             Confidentiality.

 

(a)           Proprietary Information. The Company has spent extensive time and
effort identifying and developing trade secrets, customer relationships, client
relationships, supplier relationships, goodwill and economic advantage, other
business initiatives and other confidential information (as further defined
below, the “Proprietary Information”).  The Executive acknowledges and
understands that the Executive will have access to such Proprietary

 

9

--------------------------------------------------------------------------------


 

Information solely as a byproduct of the Executive’s employment with the
Company.  The Executive agrees that, at all times during the Executive’s
employment with the Company, and at any time thereafter and without regard to
when or for what reasons such employment terminates, the Executive shall not
disclose any such Proprietary Information to any person outside the Company or
utilize such Proprietary Information to compete against the Company unless such
disclosure is (1) necessary for the Executive to perform the Executive’s duties
as an employee of (and only while employed by) the Company, (2) in response to a
valid subpoena or order by a court or other governmental body, or (3) otherwise
required by law or regulation.  In the event that the Executive receives a
subpoena or similar demand to disclose Proprietary Information, the Executive
shall promptly notify the Company so that the Company shall have the ability to
seek an appropriate protective order prior to the Executive making any
disclosure in response to such subpoena or demand.  For purposes of this
Agreement, “Proprietary Information” shall include, without limitation:

 

(i)            The identity of any current or prospective customers, clients,
suppliers or vendors;

 

(ii)           Information relating to the business, products, affairs and
finances of the Company, for the time being confidential to it;

 

(iii)          Technical data and know-how relating to the business of the
Company;

 

(iv)          Any information relating to the Company’s technology, marketing
and business plans or strategies;

 

(v)           Any management accounting and other similar financial information
that would typically be included in the financial statements of the Company,
including, without limitation, the amount of the assets, liabilities, net worth,
revenues or net income;

 

(vi)          Names and addresses of any of the Company’s customers, clients,
suppliers, vendors and employees, and details of any independent contractor or
agency arrangements;

 

(vii)         Non-public information relating to legal and professional
dealings, real property, tangible property, finances, business, and investment
activities, and other personal affairs of the Company;

 

(viii)        Any and all books, notes, memoranda, records, correspondence,
documents, computer and other discs and tapes, data listings, codes, designs,
drawings and other documents and materials (whether made or created by the
Executive or otherwise) relating to the business of the Company or any of its
principals; and

 

(ix)          Any other non-public information gained in the course of the
Executive’s employment with the Company that could reasonably be expected to
prove harmful to the Company if disclosed to third parties, including without
limitation, any information that could be reasonably expected to aid a
competitor or potential competitor

 

10

--------------------------------------------------------------------------------


 

of the Company.  For purposes of this Agreement, “Proprietary Information” shall
not include information that (1) was otherwise in the Executive’s possession
prior to disclosure by the Company as evidenced by Executive’s written records;
(2) is disclosed to the Executive by a third party who is lawfully in possession
of such information and who is not in violation of any contractual, legal or
fiduciary obligation to the Company with respect to such information; or (3) is
or becomes part of the public domain other than directly or indirectly, through
the breach of this Agreement.

 

(b)           Property.  The Executive agrees that the Executive will not make
or retain any originals, copies or reproductions of or excerpts from any of the
Proprietary Information for the Executive’s use or the use of others, except for
the Executive’s use for the benefit of the Company in the course of and in
connection with the Executive’s employment with the Company.  On request by the
Company or on termination of the Executive’s employment with the Company, the
Executive will immediately deliver to the Company all tangible property that
embodies or contains any Proprietary Information, including books, notes,
memoranda, records, correspondence, documents, computer and other discs and
tapes, data listings, codes, designs, drawings and other documents and materials
relating to the business of the Company, whether prepared or developed by or
with the assistance of the Executive or otherwise coming into the Executive’s
possession, custody or control and shall certify that all such property has been
handed over on request by the Company; provided however, that the Executive may
retain (and make copies of) the Executive’s personal non-business-related
correspondence files, personal rolodex and documents relating to the Executive’s
personal compensation, benefits, and obligations.

 

(c)           Nondisclosure to the Company.  The Executive represents and
warrants that the Executive has not disclosed and will not disclose to the
Company any trade secrets or other confidential or proprietary information that
may not lawfully be so disclosed by the Executive, by virtue of the ownership of
the same by another person or entity or otherwise.

 

(d)           Confidential Information of Third Parties.  The Executive
acknowledges and understands that, in dealing with third parties with which the
Company has business relations or potential business relations, the Company may
receive confidential and proprietary information and materials from such third
parties subject to the Company’s agreement to maintain the confidentiality
thereof and to require the Company’s employees and consultants to do so.  The
Executive agrees to treat all such information and materials as Proprietary
Information subject to this Agreement.

 

7.             Work Made for Hire.  The Executive and the Company agree that the
Executive may make inventions or create other Intellectual Property (as further
defined below) in the course of the Executive’s duties and agree that in this
respect the Executive has a special responsibility to further the interests of
the Company.

 

(a)           For purposes of this Agreement, the term “Intellectual Property”
shall include, without limitation: all patents, registered designs, trade marks
and service marks (whether registered or not and including any applications for
the foregoing), copyrights, design rights, database rights and all other
intellectual property and similar proprietary rights subsisting in any part of
the world (whether or not capable of registration) and including (without

 

11

--------------------------------------------------------------------------------


 

limitation) all such rights in materials, works, prototypes, inventions,
discoveries, techniques, computer programs, source codes, data, technical,
commercial or confidential information, trading, business or brand names,
goodwill or the style of presentation of the goods or services or any
improvement of any of the foregoing and the right to apply for registration or
protection of any of them and in existing applications for the protection of any
of the above.

 

(b)           Any invention, improvement, design, process, information,
copyright work, computer program, trade mark, trade name or get-up, work or
other output made, created or discovered by the Executive during the employment,
whether capable of being patented or registered or not and whether or not made
or discovered in the course of the Executive’s employment, in conjunction with
or in any way affecting or relating to the business of the Company, or capable
of being used or adapted for use in or in connection with such business,
together with all Intellectual Property subsisting therein, (the “Intellectual
Property Rights”) shall be disclosed immediately to the Company and shall, to
the fullest extent permitted by applicable law, be deemed “work made for hire”
and belong to and be the absolute property of the Company, and the Executive
hereby assigns to the Company with full title guarantee and by way of present
assignment of future rights, all such copyright, database rights, design rights,
and any other Intellectual Property capable of assignment by way of present
assignment of future rights, which may fall within the definition of the
Intellectual Property Rights absolutely for the full term of those rights.

 

(c)           If and whenever required so to do by the Company the Executive
shall at the expense of the Company:

 

(i)            Apply or join with the Company in applying for patent or other
protection or registration in the United States and/or in any other part of the
world for any Intellectual Property Rights; and

 

(ii)           Execute all instruments and do all things necessary for vesting
all Intellectual Property Rights (including such patent or other protection or
registration when so obtained) and all right, title and interest to and in them
absolutely, with full title guarantee and as sole beneficial owner, in the
Company or in such other person as the Company may specify.

 

(d)           The Executive irrevocably and unconditionally waives all rights
under any applicable law respecting copyright, in connection with the
Executive’s authorship of any existing or future copyright work in the course of
the employment, in whatever part of the world such rights may be enforceable.

 

(e)           The Executive irrevocably appoints the Company to be the
Executive’s attorney in the Executive’s name and on the Executive’s behalf to
execute any such instrument or do any such thing and generally to use the
Executive’s name for the purpose of giving to the Company the full benefits of
this clause.  A certificate in writing in favour of any third party signed by
any director or by the Secretary of the Company that any instrument or act falls
within the authority conferred by this Agreement shall be conclusive evidence
that such is the case.

 

12

--------------------------------------------------------------------------------


 

8.             Nondisparagement.  The Executive agrees that the Executive will
not, whether during or after the Executive’s employment with the Company, make
any statement, orally or in writing, regardless of whether such statement is
truthful, nor take any action, that (i) in any way could disparage the Company
or any principals, officers, executives, directors, partners, managers, members,
employees, representatives, agents, or investors of the Company, or which
foreseeably could harm the reputation or goodwill of any of those persons or
entities, or (ii) in any way, directly or indirectly, could knowingly cause or
encourage or condone the making of such statements or the taking of such actions
by anyone else.

 

9.             Nonsolicitation of Customers, Vendors and Suppliers.  The
Executive agrees that during the Executive’s employment with the Company, and
for a period of twelve months following the termination of the Executive’s
employment with the Company for whatever reason, the Executive shall not,
without the prior written consent of the Company, solicit or negotiate with,
directly or indirectly, on the Executive’s own account or on behalf of any third
party, any customer, client, vendor or supplier of the Company, or request or
advise any customer, client, vendor or supplier of the Company to curtail or
cancel its business relationship with the Company.  For purposes of this
Section 9, consent on the part of the Company means a Company resolution passed
by the Board, pursuant to its by-laws, resolving to grant such consent.  The
Executive further represents that the Executive’s fulfillment of the obligations
set forth in this section shall not cause the Executive any substantial economic
hardship or render the Executive unemployable within the industry either during
or after the nonsolicitation period.

 

10.          Nonsolicitation of Employees.  The Executive agrees that while the
Executive is employed as an employee of the Company and for a period of twenty
four months after the termination of the Executive’s employment with the Company
for whatever reason, the Executive shall not hire, solicit, recruit, induce,
entice or procure, directly or indirectly, on the Executive’s own account or on
behalf of any third party, any officer, executive, director, partner, principal,
member, employee, representative, agent, consultant or other independent
contractor of the Company or any person who was an officer, executive, director,
partner, principal, member, employee, representative, agent, consultant or other
independent contractor of the Company at any time during the final year of the
Executive’s employment with the Company, to invest with, or work for the
Executive or any person or entity with which the Executive is or intends to be
affiliated or encourage any such person to terminate his or her employment or
other relationship with the Company, without the express written consent of the
Company.  For purposes of this Section 10, consent on the part of the Company
means a Company resolution passed by the Board, pursuant to its by-laws,
resolving to grant such consent.

 

11.          Conflicts of Interest; Noncompetition.  The Executive agrees that
while the Executive is employed as an employee of the Company and for a period
of twelve months after the termination of the Executive’s employment with the
Company for whatever reason, the Executive shall not, directly or indirectly,
own an interest in, join, carry on or be engaged in, operate, control or
participate in, or be connected as an officer, director, employee, agent,
independent contractor, consultant, partner, member, manager, shareholder or
principal with, any corporation, partnership, limited liability company,
proprietorship, association, business or other entity or person engaged in any
Competing Business without the express written consent of the Company.  As used
herein, “Competing Business” means, anywhere in the United States, any business
which has a principal line of business engaged in, or which derives a
substantial portion

 

13

--------------------------------------------------------------------------------


 

of its revenue from: (i) the retail sale of young women’s’ clothing, accessories
or footwear, through stores, catalogues or the Internet; (ii) any other business
carried on by the Company and/or its affiliates, subsidiaries or other related
entities over the course of the Executive’s employment by the Company at any
time (irrespective of whether such business is carried on by the Company as of
the Commencement Date); or (iii) any business in development at the Company
and/or its affiliates, subsidiaries or other related entities over the course of
the Executive’s employment by the Company at any time with which the Executive
was involved in any manner.  For purposes of this Section 11, consent on the
part of the Company means a Company resolution passed by the Board, pursuant to
its by-laws, resolving to grant such consent.  The Executive further represents
that the Executive’s fulfillment of the obligations set forth in this section
shall not cause the Executive any substantial economic hardship or render the
Executive unemployable within the industry either during or after the
noncompetition period.

 

12.          Litigation and Regulatory Cooperation.  During and after the
Executive’s employment, the Executive shall cooperate fully with the Company in
the defense or prosecution of any claims or actions now in existence or that may
be brought in the future against or on behalf of the Company that relate to
events or occurrences that transpired while the Executive was employed by the
Company.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Company at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Company in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. 
The Company shall reimburse the Executive for any reasonable out of pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 12.

 

13.          Injunctive Relief.  The Executive acknowledges that the Proprietary
Information was and in the future may be acquired and/or developed by the
Company at great expense, constitutes a special, valuable and unique asset of
the Company, and is owned exclusively by the Company.  Therefore, the Executive
acknowledge and agrees that the Executive’s failure to perform any of the
covenants in Sections 6-11 of this Agreement would cause irreparable injury to
the Company and cause damages to the Company that would be difficult or
impossible to ascertain or quantify.  Accordingly, without limiting any remedies
that may be available with respect to any breach of this Agreement, the
Executive consents to the entry of an injunction to restrain any breach of this
Agreement without showing or proving any actual damage to the Company and
without the posting of a bond or other security.

 

14.          Extension of Restrictions.  In the event of a violation of the
covenants contained herein and a proceeding instituted by the Company to prevent
and enjoin such violation, then the period of time during which the Executive’s
business activities shall be restricted, as provided in this Agreement, shall be
lengthened by a time period equal to the period between the date of the breach
of the terms or covenants contained in this Agreement and the date on which the
decision disposing of the issues upon the merits shall become final or not
subject to further appeal.

 

14

--------------------------------------------------------------------------------


 

15.          Third Party Agreements.

 

(a)           The Executive represents to the Company that the Executive’s
employment with the Company and the performance of the Executive’s duties for
the Company will not violate any obligations the Executive may have to any
previous employer or other party.  In the Executive’s work for the Company, the
Executive will not disclose or make use of any information in violation of any
agreements with or rights of any such previous employer or other party, and the
Executive will not bring to the premises of the Company any copies or other
tangible embodiments of non-public information belonging to or obtained from any
such previous employer or other party (except as the Executive is authorized by
such previous employer or other party).

 

(b)           The Executive agrees to indemnify the Company against any suits,
claims or demands against the Company by any person or entity asserting that:
(1) an agreement exists which precludes the Executive’s employment with the
Company and/or the performance of the Executive’s duties for the Company as
contemplated by this Agreement; or (2) that the Executive disclosed or made use
of any information in violation of any agreements with or rights of any previous
employer or other party.

 

16.          Arbitration of Disputes.  Except as provided in the last sentence
of this Section 16, to the fullest extent permitted by law, the Company and the
Executive agree to waive their rights to seek remedies in court, including any
right to a jury trial.  The Company and the Executive agree that any dispute
between or among them or their subsidiaries, affiliates or related entities
arising out of, relating to or in connection with this Agreement or the
Executive’s employment with the Company, will be resolved in accordance with a
two-step dispute resolution procedure involving: (1) Step One: non-binding
mediation, and (2) Step Two: binding arbitration under the Federal Arbitration
Act, 9 U.S.C. section 1 et. seq., or state law, whichever is applicable.  Any
such mediation or arbitration hereunder shall be conducted in any forum and form
agreed upon by the parties or, in the absence of such an agreement, under the
auspices of the American Arbitration Association (“AAA”) pursuant to its then
current Employment Arbitration Rules (a copy of which is available through AAA’s
website, www.adr.org) and Mediation Procedures (the “AAA Employment Rules”) (a
copy of which is available through AAA’s website, www.adr.org).   
Notwithstanding anything to the contrary in the AAA Employment Rules, the
mediation process (Step One) may be ended by either party to the dispute upon
notice to the other party that it desires to terminate the mediation and proceed
to the Step Two arbitration; provided, however, that neither party may so
terminate the mediation process prior to the occurrence of at least one
(1) mediation session with the mediator.  No arbitration shall be initiated or
take place with respect to a given dispute if the parties have successfully
achieved a mutually agreed to resolution of the dispute as a result of the Step
One mediation.  The mediation session(s) and, if necessary, the arbitration
hearing shall be held in Jacksonville, Florida or any other location mutually
agreed to by the Parties hereto.  The arbitration (if the dispute is not
resolved by mediation) will be conducted by a single AAA arbitrator, mutually
selected by the parties, as provided for by the AAA Employment Rules.  If
required by law, the Company will be responsible for the AAA charges, including
the costs of the mediator and arbitrator, otherwise the parties will share such
charges equally.  The Company and the Employee agree that the arbitrator shall
apply the substantive law of Florida to all state law claims and federal law to
any federal law claims, that discovery shall be conducted in accordance with the
AAA Employment Rules or as otherwise permitted by law as determined by the
arbitrator.  The arbitrator’s award shall consist of a written statement as to
the disposition of

 

15

--------------------------------------------------------------------------------


 

each claim and the relief, if any, awarded on each claim.  The Company and the
Employee understand that the right to appeal or to seek modification of any
ruling or award by the arbitrator is limited under state and federal law.  Any
award rendered by the arbitrator will be final and binding, and judgment may be
entered on it in any court of competent jurisdiction in Jacksonville, Florida at
the time the award is rendered or as otherwise provided by law.  Nothing
contained herein shall restrict either party from seeking temporary injunctive
relief in a court of law.

 

17.                               Venue; Consent to Jurisdiction.  To the extent
that any court action is permitted consistent with or to enforce Section 13 of
this Agreement, the parties hereby agree that the exclusive forum and venue for
such court action shall be the State and Federal courts located in the State of
Florida.  The parties hereby consent to the jurisdiction of the State Courts of
the State of Florida and the United States District Court for the Middle
District of Florida.  Accordingly, with respect to any such court action, the
Executive (a) submits to the personal jurisdiction of such courts; (b) consents
to service of process; and (c) waives any other requirement (whether imposed by
statute, rule of court, or otherwise) with respect to personal jurisdiction or
service of process.

 

18.                               Withholding.  All payments made by the Company
to the Executive under this Agreement shall be net of any tax or other amounts
required to be withheld by the Company under applicable law and net of any
authorized deductions.

 

19.                               Successor to the Executive.  This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees.  In the event of the Executive’s death after his termination of
employment but prior to the completion by the Company of all payments due him
under this Agreement, the Company shall continue such payments to the
Executive’s beneficiary designated in writing to the Company prior to his death
(or to his estate, if the Executive fails to make such designation).

 

20.                               Assignment; Successors and Assigns.  Neither
the Company nor the Executive may make any assignment of this Agreement or any
interest herein, by operation of law or otherwise, without the prior written
consent of the other party.  For purposes of this Section 20, consent on the
part of the Company means a Company resolution passed by the Board, pursuant to
its by-laws, resolving to grant such consent.  Notwithstanding the foregoing,
the Company may assign its rights under this Agreement without any such further
consent of the Executive to any successor in interest to the Company including
in the event that the Company shall effect a reorganization, consolidate with or
merge into any other corporation, limited liability company, partnership,
organization or other entity, or transfer all or substantially all of its
properties or assets to any other corporation, limited liability company,
partnership, organization or other entity, in which event all references to the
“Company” shall be deemed to mean the assignee or a designated affiliate of the
assignee if such successor expressly assumes and agrees to perform all of the
obligations of this Agreement.  The Executive hereby consents to such assignment
as set forth in the immediately preceding sentence and further acknowledges and
agrees that no further consent by the Executive is necessary to make such
assignment.  This Agreement shall inure to the benefit of and be binding upon
the Company and the Executive, their respective successors, executors,
administrators, heirs and permitted assigns.

 

16

--------------------------------------------------------------------------------


 

21.                               Entire Agreement.  This Agreement constitutes
the entire agreement between the Executive and the Company, and supersedes any
prior written or oral agreements between the parties, concerning the subject
matter hereof.  There are no representations, agreements, arrangements, or
understandings, oral or written, between the parties to this Agreement relating
to the subject matter contained in this Agreement, that are not fully expressed
herein.  This Agreement may not be modified or changed without the written,
signed and duly authorized consent of each party hereto.  For purposes of this
Section 21, consent on the part of the Company means a Company resolution passed
by the Board, pursuant to its by-laws, resolving to grant such consent.

 

22.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court or arbitrator of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.  In the event
that any portion or provision of this Agreement is determined by a court or
arbitrator of competent jurisdiction to be unenforceable by reason of excessive
scope as to geographic, temporal or functional coverage, such provision will be
deemed to extend only over the maximum geographic, temporal and functional scope
as to which it may be enforceable.

 

23.                               Survival.  The provisions of this Agreement
shall survive the termination of this Agreement and/or the termination of the
Executive’s employment with the Company to the extent necessary to effectuate
the terms contained herein.

 

24.                               Waiver.  No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party.  The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

25.                               Notices.  Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, to the Employee at the last address the Employee has filed in
writing with the Company or, in the case of the Company, at the Company’s main
offices, to the attention of the Board.  Notices hereunder shall be effective on
the date of delivery in person or by courier or three (3) days after the date
mailed.

 

26.                               Governing Law.  This is a Florida contract and
shall be construed under and be governed in all respects by the laws of the
State of Florida, without giving effect to the conflict of laws principles of
the State of Florida.  With respect to any disputes concerning federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the Eleventh
Circuit.

 

27.                               Indemnification. The Company agrees that the
Executive shall be covered by D&O insurance to the extent of coverage of the
other officers and directors of the Company.

 

17

--------------------------------------------------------------------------------


 

28.                               Counterparts.  This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

BODY CENTRAL CORP.

 

 

 

 

 

By:

/s/ Donna R. Ecton

 

Its: Chairman of Body Central Corp.’s Compensation Committee of the Board of
Directors

 

 

 

BRIAN P. WOOLF

 

 

 

 

 

/s/ Brian P. Woolf

 

Brian P. Woolf

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

GENERAL RELEASE AGREEMENT

 

THIS GENERAL RELEASE AGREEMENT (the “General Release”) is made as of this     
day of                                       , 20      , by and between [•] (the
“Company”), and [•] (“Employee”), on the other hand.

 

WHEREAS, Employee was employed by the Company pursuant to an employment
agreement made as of                   , 2013 (the “Employment Agreement”);

 

WHEREAS, Employee’s employment with the Company has terminated pursuant to the
Employment Agreement as of      day of                         , 20     (the
“Termination Date”) and such termination was either: (i) a termination by the
Company without Cause as provided in Section 3(d) of the Employment Agreement;
or (ii) a termination by Employee for Good Reason as provided in Section 3(e) of
the Employment Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and other good and
valuable consideration set forth herein, the Parties hereby agree as follows:

 

1.                                      General Release.  For good and valuable
consideration, including but not limited to the benefits provided for in
Section 4(b) of the Employment Agreement, Employee releases, discharges, and
promises not to sue the Company and any of its parents, subsidiaries,
affiliates, and related entities, and/or any and all of its and their current or
former directors, officers, members, employees, attorneys, representatives,
insurers, agents, heirs, successors, and assigns (individually and collectively
the “Company Releasees”), from and with respect to any and all claims, actions,
suits, liabilities, debts, controversies, contracts, agreements, obligations,
damages, judgments, causes of action, and contingencies whatsoever, including
attorneys’ fees and costs, in law or in equity, known or unknown, suspected or
unsuspected, asserted or unasserted, which against the Company Releasees,
Employee and Employee’s respective heirs, administrators, executors, successors,
assigns, attorneys, and affiliates (individually and collectively the “Employee
Releasors”) ever had, now has, or hereafter can, shall, or may have for, upon,
or by reason of any matter, cause, or thing whatsoever from the beginning of the
world through the date Employee executes this General Release (individually and
collectively, “Claims”).  This includes, without limitation, (i) any Claims in
connection with or arising from Employee’s employment by the Company or the
separation or end of such employment; (ii) any Claims for compensation, salary,
bonus, commissions, incentive compensation or similar benefit, stock options,
severance pay, pension, vacation pay, life insurance, disability benefits,
health or medical insurance, or any other fringe benefit; (iii) any Claims under
any federal, state, or local law, regulation, or ordinance, including without
limitation any Claims under Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Fair Labor Standards Act, the
Family Medical Leave Act, and the Florida Civil Rights Act of 1992 (Fla. Stat.
Ann. Sec. 760.01 et seq.); (iv) any Claims under common law including, without
limitation, any Claim for tort, breach of contract (express or implied, written
or oral), quasi contract, or wrongful or constructive discharge; and (v) any
Claims for compensatory damages, punitive damages, or attorneys’ fees, costs,
disbursements

 

--------------------------------------------------------------------------------


 

and the like.  Employee intends this release to be a general release of any and
all Claims to the fullest extent permissible by law.  Notwithstanding the
foregoing, this release shall not affect (x) the Employee’s right to receive the
consideration and benefits provided for in Section 4(b) of the Employment
Agreement, (y) any rights the Employee to coverage under any directors’ and
officers’ liability insurance policy maintained by the Company subject to the
terms and conditions of such policy; or (z) the Employee’s rights existing
solely by virtue of his capacity as a shareholder of the Company.

 

2.                                      Indemnification for Claims.  Employee
represents and warrants that neither Employee nor any other Employee Releasor
has previously filed, and to the maximum extent permitted by law agrees that
neither Employee nor any other Employee Releasor will file, a complaint, charge
or lawsuit against any of the Company Releasees regarding any of the Claims
released herein.  If, notwithstanding this representation and warranty, an
Employee Releasor has filed or files such a complaint, charge or lawsuit,
Employee agrees that Employee shall cause such complaint, charge or lawsuit to
be dismissed with prejudice and shall pay any and all costs required in
obtaining such dismissal of such complaint, charge or lawsuit, including without
limitation the attorneys’ fees of any party against whom a Employee Releasor has
filed such a complaint, charge, or lawsuit.  The immediately preceding sentence
shall not apply, however, to a Claim of age discrimination under the Age
Discrimination in Employment Act.  Notwithstanding any other language in this
General Release, the parties understand that this General Release does not
prohibit Employee from filing an administrative charge with the Equal Employment
Opportunity Commission or similar administrative agency.  Employee, however,
waives any right to monetary or other recovery should any federal, state or
local administrative agency pursue claims on the Employee’s behalf arising out
of or relating to Employee’s employment with the Company or the separation of
Employee’s employment with the Company.

 

3.                                      Older Worker Benefit Protection Act
Disclosure.  Employee recognizes that as part of Employee’s agreement to release
any and all Claims against the Company Releasees, Employee is releasing Claims
for age discrimination under the Age Discrimination in Employment Act, although
Employee has not made any such Claims.  Accordingly, before executing this
General Release, Employee has a right to reflect upon it for a period of up to
twenty-one (21) days before executing it (the “Review Period”), and Employee has
an additional period of seven (7) days after executing this General Release to
revoke it in writing to the Company’s Board in the manner described in Paragraph
4 below (the “Revocation Period”) under the terms of the Older Worker Benefit
Protection Act.  This General Release shall be effective upon the expiration of
the seven (7) day Revocation Period (the “Effective Date”).  By Employee’s
signature below, Employee represents and warrants that Employee has been advised
to consult and has consulted with an attorney of Employee’s own choosing, that
Employee has been given a reasonable amount of time to consider this General
Release, and that if Employee signs this General Release prior to the expiration
of the Review Period, Employee is voluntarily and knowingly waiving the
remainder of the Review Period.

 

4.                                      Revocation.  As stated above, pursuant
to the Older Worker Benefit Protection Act, Employee may revoke this General
Release within seven (7) days after signing it.  Revocation must be made in
writing to the Company’s  Board stating, “I hereby revoke my acceptance of our
Settlement and General Release Agreement” and be delivered to the Company’s
Board c/o [INSERT TITLE AND ADDRESS].  For this revocation to be effective,
written notice must be delivered to the Company’s Board [INSERT TITLE AND
ADDRESS]

 

20

--------------------------------------------------------------------------------


 

no later than the close of business on the seventh day after Employee signs this
General Release, or if the seventh day falls on a Saturday or Sunday or holiday,
on the next business day.  In the event Employee executes this General Release
and thereafter exercises Employee’s right to revoke as set forth in this
Paragraph 4, this General Release shall not be effective or enforceable and
Employee will not be eligible to receive the benefits set forth in
Section 4(b) of the Employment Agreement.  Unless timely and properly revoked,
this General Release shall be effective on the Effective Date.

 

5.                                      Sections of the Employment Agreement
Still in Effect.  Employee acknowledges that certain of Employee’s obligations
under the Employment Agreement were intended to, and do in fact, survive the
termination of Employee’s employment with the Company.  Employee further agrees
and acknowledges that nothing contained in this General Release shall be
construed to relieve Employee of such ongoing obligations including, without
limitation, those set forth in Sections 6-12 of the Employment Agreement. 
Employee further acknowledges that the severance payments and benefits provided
for in Section 4(b) of the Employment Agreement are in consideration for and
contingent upon Employee’s continued compliance with any ongoing obligations
under the Employment Agreement and that such payments shall cease in the event
Employee breaches any of Employee’s contractual obligations set forth in the
Employment Agreement.

 

6.                                      Modification.  This General Release may
be modified or amended only by a written instrument duly signed by each of the
parties hereto or their respective successors or assigns.

 

7.                                      Controlling Law.  This General Release
shall be construed in accordance with and governed by the laws of the State of
Florida, without regard to principles of conflict of laws.

 

8.                                      Entire Agreement.  This General Release,
together with the Employment Agreement, constitutes and contains the complete
understanding of Employee and the Company with respect to the subject matter
addressed in this General Release, and supersedes and replaces all prior
negotiations and all agreements, whether written or oral, concerning the subject
matter of this General Release.  This is an integrated document.

 

9.                                      Severability.  If any provision of this
General Release is held invalid, such invalidation shall not affect other
provisions or applications of the General Release which can be given effect
without the invalid provision or application, and to this end the provisions of
this General Release are declared to be severable.

 

10.                               Counterpart and Facsimile Signatures.  The
parties agree that facsimile signatures of this General Release shall be treated
the same as an original signature and further agree that the General Release may
be executed in counterparts.

 

11.                               Attorney Review.  By their authorized
signatures below, Employee and the Company warrant that they agree to all of the
terms of this General Release, that they have had an opportunity to discuss
those terms with attorneys or advisors of their own choosing and that those
terms are fully understood and voluntarily accepted by them, including without
limitation the releases contained herein and that they have signed this General
Release voluntarily and with full understanding of its legal consequences.

 

21

--------------------------------------------------------------------------------


 

12.                               Representations and Warranties; Knowing and
Voluntary Agreement.  By Employee’s signature below, Employee represents and
warrants: (i) that Employee hereby is advised in writing, and that Employee has
been so advised, to consult with an attorney of Employee’s own choosing in
connection with this General Release; (ii) that Employee has been given a
reasonable amount of time to consider this General Release of not less than
twenty-one (21) days; (iii) that Employee has read and reviewed this General
Release thoroughly and fully understands its terms and conditions and their
significance and has discussed them with Employee’s independent legal counsel,
or has had a reasonable opportunity to have done so; (iv) that Employee agrees
to all the terms and conditions of this General Release; (v) that Employee is
signing this General Release voluntarily and of Employee’s own free will, with
the full understanding of its legal consequences, and with the intent to be
bound hereby; and (vi) that if Employee signs this General Release prior to the
expiration of the Review Period, Employee is voluntarily and knowingly waiving
the remainder of the Review Period.

 

IN WITNESS WHEREOF, the parties to this General Release, intending to be legally
bound, have caused this General Release to be executed as of the      day of
                        , 20    .

 

 

 

 

 

BODY CENTRAL CORP.

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

 

BRIAN P. WOOLF

 

 

[NAME], [TITLE]

 

22

--------------------------------------------------------------------------------

 